      Confidential   Exhibit 10.15

         
 
  Purchase Order   992330 
Datron World Communications, Inc.
  Page   1 
3030 Enterprise Court
  Date   11/29/2010 
Vista CA 92081
  Buyer   HMontgomery
Phone: (760) 597-1500
       
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIPPING POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                                          Line     Qty Ordered  
  Qty Due     UOM   Item Description   Due Date     Unit Price     Ext. Price  
  1       *****       *****     EA  
DSP9000
    ******       ******       ******                                  
CIPHERING SYSTEM
                                  Manufacturer            
Mfg Part Number
                                  -                    
TCC DSP9000
                          2       *****       *****     EA  
DSP9000
    ******       ******       ******                                  
CIPHERING SYSTEM
                                  Manufacturer            
Mfg Part Number
                                  -                    
TCC DSP9000
                          3       *****       *****     EA  
DSP9000
    ******       ******       ******                                  
CIPHERING SYSTEM
                                  Manufacturer            
Mfg Part Number
                                  -                    
TCC DSP9000
                          4       *****       *****     EA  
DSP9000
    ******       ******       ******                                  
CIPHERING SYSTEM
                                  Manufacturer            
Mfg Part Number
                                  -                    
TCC DSP9000
                          5       *****       *****     EA  
DSP9000
    ******       ******       ******                                  
CIPHERING SYSTEM
                                  Manufacturer            
Mfg Part Number
                                  -                    
TCC DSP9000
                       

                   
Buyer/Purchasing Agent
  Date   Manager   Date

     
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
 
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 





--------------------------------------------------------------------------------



 



Confidential

         
 
  Purchase Order   992330 
Datron World Communications, Inc.
  Page   2 
3030 Enterprise Court
  Date   11/29/2010 
Vista CA 92081
  Buyer   HMontgomery
Phone: (760) 597-1500
       
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIPPING POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
  Datron World Communications, Inc.
 
   
MIKE MALONE
  3030 Enterprise Court
TECHNICAL COMMUNICATIONS CORP
  Vista CA 92081
100 DOMINO DRIVE
  Phone: (760) 597-1500
CONCORD MA 01742-2892
   
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

             
o
  Fax Sent Prior   o   Verbal Placed Prior
 
  Do Not Duplicate       Do Not Duplicate

                                                          Line   Qty Ordered    
Qty Due     UOM     Item Description     Due Date     Unit Price     Ext. Price
 
 
                                                            FAR 52.244-6,
entitled “Subcontracts for Commercial Items and Commercial Components” and the
clauses listed therein. The complete text of the Federal Acquisition Regulations
(FARs) are available at http://www.arnet.gov/far/. FAR 52.211-15, entitled
“Defense Priority and Allocation Requirement”. This is a DO rated order and the
Supplier shall follow all the requirements of the Defense Priorities and
Allocations System regulation (15 CFR 700). The complete text of the Federal
Acquisition Regulations (FARs) are available at http://www.arnet.gov/far/. The
complete text of the Code of Federal Regulations (CFR) is available at
http://ecfr.gpoaccess.gov/. This is W15P7T-09-D-D212 DOA7 rated.        
 
                                                              SEE WWW.DTWC.COM
FOR TERMS AND CONDITIONS             AMERICAN CARGO SERVICES PHONE: 800-508-4888
            SEND ALL INVOICES TO: BILLUS@DTWC.COM      
 
                                                       
 
                                  Total:             421,980.00  

                   
Buyer/Purchasing Agent
  Date   Manager   Date

     
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
 
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 